IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



HOWARD J. GALE,                                   NO. 70212-2-1                       c=>   —\c:



                     Appellant,                   DIVISION ONE




CITY OF SEATTLE, a local agency, and              UNPUBLISHED
                                                                                                   o
SEATTLE CENTER DEPARTMENT,
                                                  FILED: February 10, 2014
                     Respondents.



       Lau, J. — Howard Gale sued the City of Seattle and Seattle Center Department

alleging violations of the Public Records Act (PRA), chapter 42.56 RCW. The trial court

found the City violated the PRA when it inadvertently failed to disclose responsive

documents in its first records disclosure. It later found that the City complied with its

second disclosure after Gale raised concerns about missing documents. The court

imposed $10 per day penalties against the City for the noncompliant PRA days. Gale

challenges numerous findings of fact and conclusions of law and contends the City

remains in violation of the PRA. Because (1) the record supports the trial court's

determinations regarding PRA compliance, penalties, and costs and (2) Gale's
70212-2-1/2



remaining arguments are raised for the first time on appeal and inadequately argued,

we affirm. However, because Gale was entitled to his costs incurred in litigating the

PRA suit below, we remand with instructions to the trial court to determine Gale's costs

conditioned on his submission of an itemized cost affidavit in the trial court.

                                          FACTS

       PRA Request and City's First Two Disclosures

       This case involves Howard Gale's public records request made to Seattle Center

and the City of Seattle under the PRA. On October 18, 2012, Gale e-mailed a PRA

request to Seattle Center's chief operating officer, Mary Wideman-Williams. Gale's

request was titled, "WA State Open Records Request for information concerning AC

outlet access in the Armory." Gale specified four topics covered by his PRA request:

              (1) providing, restricting, or changing access to AC outlets at Seattle
       Center (including, but not limited to, turning off AC power at specified times,
       physically restricting access, etc.);
              (2) putting any changes into effect (policies, staff behavior, signage, etc.)
       that might restrict or control the access of any particular group of people to space
       or services (including access to AC outlets) at Seattle Center;
              (3) the purchase and installation of AC outlets for the new renovation on
       the west side of the Armory main level;
              (4) the purchase and installation of AC outlet covers and/or locking
       devices for the above.

Gale specifically noted, "I would appreciate Seattle Center prioritizing the production or

access or records relating to (3) and (4), a far smaller set of records." The same day,

Wideman-Williams forwarded Gale's request to Seattle Center's Public Records Officer

(PRO), Denise Wells.

       Seattle Center's standard practice for responding to PRA requests requires the

PRO to review the request and determine where responsive records are likely located.

                                             -2-
70212-2-1/3



The PRO then contacts the division director, as well as staff who the PRO determines

are most likely to possess responsive records. The PRO often contacts the entire

senior staff—consisting of directors from each division within the department, as well as

several strategic advisors—to ensure that everyone who may have responsive records

is notified of the request. The PRO may contact the PRA requestor (here Gale) if

additional clarification is needed regarding the request.

       On October 22, Wells e-mailed Gale to acknowledge receipt of his PRA

request and estimated she would send him a final response on November 14. Also on

October 22, Wells e-mailed the Seattle Center employees she determined were most

likely to have knowledge or possession of responsive records, including senior staff,

the chief operating officer, supervisors, electricians, and assistants to senior staff. Her

e-mail requested them to search and produce responsive records. She also instructed

them to check with any of their staff who might possess responsive records. Her e-mail

to staff included a copy of Gale's PRA request so that staff knew the scope and subject

of the request.

       In addition to her duties as PRO, Wells also served as executive assistant to

Seattle Center Director Robert Nellam. Wells personally searched Nellam's records.

Wells determined Nellam had no electronic or hard files related to the request, so she

searched Nellam's e-mail archives. She believes she used the search terms "outlet"

and "outlets" because they would reasonably produce results responsive to Gale's

request. She was not certain these were the exact search terms she used. Following

routine Seattle Center practice, Wells requested and expected other employees to

perform their own searches. She instructed and reminded her staffto search their hard
                                             -3-
70212-2-1/4



and electronic files and archived e-mails and assisted those needing help conducting

the searches.1 Wells then reviewed all gathered documents for responsiveness and
exemptions.

       On November 14, Wells e-mailed Gale the records responsive to his request. All

of the records she sent him were nonexempt. The responsive records included Seattle

Center work plans, an Armory electric outlet handout, Armory rules, e-mail

communications with subject "Homeless and Seattle Center," internal Seattle Center

staff communications, meeting notes, and purchase orders. On November 19, Gale

e-mailed back and alleged that he believed many records were missing from the City's

response. He based this belief on conversations with Armory staff, gaps in the records

provided, and because he claimed to possess "copies of missing records that were

originally sent to Seattle Center staff' regarding the issue at hand. Gale claimed that he

would refrain from filing a lawsuit if these "missing records" were produced by 5 pm on

November 29. He concluded his e-mail by stating, "Let me know if there is anything I

can do to facilitate the search for all relevant documents."

       On November 20, Wells informed Gale that she instructed staff to do a second

search for responsive records. On November 29, Wells sent Gale an e-mail informing

him that two staff members sent her additional responsive documents and that she also




       1Chief Operating Officer Mary Wideman-Williams told Wells that she used the
search term "outlet" for her e-mail search. Some staff also discussed use of the term
"outlet" to locate responsive documents. In instructing staff who needed help with their
searches, Wells used the search term "outlet" to conduct a sample search. However,
Wells did not know which other search terms staff may have used to review their e-
mails and files for responsive documents.
                                            -4-
70212-2-1/5



found additional responsive documents using the search term "Wi-Fi." Wells asked

Gale to provide additional clarification to help her locate any other responsive records:

        You state that you know of documents that are missing. I am not sure which
        documents you are referring to, but if you have additional clarification to provide,
        please feel free to send it to me and Iwill work to locate if there are any
        documents that are responsive as a result of additional clarification.

In her November 29 e-mail, Wells informed Gale that she was reviewing the additional

responsive documents and would produce them by December 7. Wells also spoke with

Gale on the telephone on November 29. During that conversation, Wells asked Gale for

clarification or additional information regarding his request and "specifically asked him

what documents he might have that he believed were responsive to his request that had

not been produced." Gale responded that Wells "was insulting his intelligence" and that

he would not "tip his hand."

       On December 6, Wells e-mailed Gale a second installment of responsive

documents. In her e-mail, she asked him again to clarify his request if he believed

responsive documents remained outstanding. Gale provided no additional information.

       On December 19, Wells discovered that one of the e-mails from the customer

service department referenced an attachment (a letter) that was not produced to Gale.

The department manager reported she had searched for the letter during the initial

search, but failed to find it. Wells asked the manager to look again, and the manager

found the letter after discovering it had been misfiled. Wells gave the letter to Seattle

Center's Law Department on December 20, and the department subsequently produced

it to Gale.
70212-2-1/6



       Lawsuit and Subsequent Disclosures

       On December 3, 2012—three days before receiving Wells's second disclosure e-

mail—Gale filed a complaint for violation ofthe PRA.2 He alleged that several "sets of
documents, reasonably presumed to exist, have not been provided as of November 29,

2012."3 Gale also filed a motion for order to show cause, requesting an order

compelling immediate production of the records he requested on October 18 and

November 19. In his reply briefing on that motion, Gale suggested for the first time

search terms that he claimed the City should have used in its record searches, all of

which related to electrical outlets and power: "AC," "power," "AC power," "house

current," "electricity," "electrical power," "electric outlet," and "120VAC." The City

requested a continuance to "allow the City Law Department to conduct a search to

address the concerns raised in [Gale's] complaint" and to "complete the search using all

of [Gale's suggested search terms] and review the results of those searches." The

court continued the show cause hearing to February 12.

       The City's search turned up 2,362 records of which 196 were potentially

responsive to Gale's PRA request. Of those 196 documents, 69 had already been

produced to Gale, 21 were duplicates of previously disclosed documents, and 3 were

redacted or exempt, leaving 104 previously unproduced responsive documents. Of

those 104 previously unproduced records, 38 were documents that had never been

produced to Gale; 39 were substantially similar to previously produced records; and 27

        2 Gale named both Seattle Center and the City of Seattle as defendants. We
refer to Seattle Center and the City of Seattle collectively as "the City."

       3 In his complaint, Gale listed categories of documents he believed existed and
claimed the City had failed to produce them.
70212-2-1/7



were either wholly incorporated in the 38 new records or were substantially similar to

the new records. The City gave Gale and the trial court the results of this third search

on February 8, 2013.

       The trial court conducted a show cause hearing.4 On February 21, the court
issued its "order for penalties, fees, and costs" in which it made numerous findings of

fact and conclusions of law, determined the City violated the PRA with its initial search

but complied with its second search (December 6), and imposed maximum penalties of

$100 per day against the City. The court denied Gale's motion to "alter and amend

court order," requesting an additional amount in penalties and costs and demanding the

production of remaining responsive records he alleged existed. The City also moved for

reconsideration, arguing that the court erred in imposing maximum penalties and in

imposing penalties for days the court found the City to be in compliance with the PRA.

On March 15, the court granted the City's motion. The court's order on reconsideration

included the following findings of fact:

              1. Plaintiff [Gale] submitted a request for records, which was received by
       the City on October 18, 2012.
              2. The City conducted a search and provided the records it located at that
       time to Gale on November 14, 2012.
              3. Gale informed the City on November 19, 2012 that he believed
       additional responsive records existed that may not have been provided in
       response to his request.
              4. Upon being put on notice of Gale's concerns, the City immediately
       expanded the scope and search terms used, conducted a follow-up search, and
       provided the records it located at that time to Gale on December 6, 2012.
              5. The City asked Gale in emails on November 29, 2012 and December
       6, 2012, and in a telephone conversation on November 29 to clarify what

       4The parties have not provided a transcript of this hearing for the record.
According to the City, "During oral argument, Gale suggested for the first time that the
City should have used the search terms 'homeless' and 'transient' in conducting its
searches." Resp't's Br. at 10.
                                            -7-
70212-2-1/8



      documents he believed were responsive to his request that had not been
      produced by the City.
             6. Gale did not provide the requested clarification or any additional
      information to assist in locating responsive documents.
             7. Gale filed this lawsuit on December 3, 2012. This was three days
      before he received the additional records provided by the City after its expanded
      search.
              8. Upon request, on January 17, 2013 the City was granted a continuance
      to allow the Law Department to conduct an expanded search to include some of
      the search terms that Gale supplied for the first time in his reply filed with the
      Court on December 26, 2012.
             9. This expanded search resulted in the production of additional
       responsive documents, which were produced to Gale on February 8, 2013.

The court found the following Yousoufian5 mitigating factors applied to decrease
penalties against the City:

                10. Lack of clarity in the PRA request. Gale made a clear, yet broad
       request for "information concerning AC outlet access in the Armory." On
       November 19, 2012 Gale claimed that documents were missing and offered to
      facilitate the search. The City legitimately inquired for clarification or additional
      information to locate responsive documents following Gale's November 19, 2012
       renewed request.
             11. The agency's prompt response or legitimate follow-up inquiry for
       clarification. The City promptly responded to Gale's October 18, 2012 records
       request within the statutory 5-day period, RCW 42.56.520. The City legitimately
       inquired for clarification or additional information to locate responsive documents
       following Gale's November 19, 2012 renewed request. These inquiries did not
       delay the City's production of responsive documents to Gale. Gale did not
       respond to these inquiries before filing this lawsuit alleging violations of the PRA.
                12. The agency's good faith, honest, timely, and strict compliance with all
       PRA procedural requirements and exceptions. In response to Gale's records
       request, the City acted with good faith, due diligence, honesty, and without delay.
       The City promptly renewed and expanded its search upon notice that additional
       responsive documents] might exist.
              13. Proper training and supervision of the agency's personnel. The
       Seattle Center Public Disclosure Officer has extensive PRA experience, training,
       and access to resources for complicated requests or legal issues.
                14. The reasonableness of any explanation for noncompliance by the
       agency. The Seattle Center Public Disclosure Officer properly determined the

       5
           Yousoufian v. Office of Ron Sims, 168 Wash. 2d 444, 229 P.3d 735 (2010), set
forth mitigating and aggravating factors courts should consider in setting penalties for
PRA violations. We discuss the Yousoufian factors in detail below.
                                             -8-
70212-2-1/9



      scope of the request, the likely location of records, and the likely custodians of
      records. She conducted a search and instructed others to search for responsive
      records. The City admits that the first search may have been inadequate by
      inadvertently failing to produce some responsive documents. The City came into
      compliance with its second search.
              15. The helpfulness of the agency to the reguestor. The City immediately
      conducted a renewed and expanded search upon notice that responsive
      documents might be missing, even though Gale failed to provide clarification.
      The City Law Department ran a third forensic search for archived emails using
      search terms provided by Gale. The City has assisted Gale throughout the time
      it has processed his records request.
               16. The existence of agency systems to track and retrieve public records.
      The City has electronic and hard files, and a searchable email archiving system.

(Boldface replaced with underlining.) The court also found one Yousoufian aggravating

factor applied to increase penalties against the City: "The City did not strictly comply

with PRA procedures when it inadvertently failed to produce responsive documents in

its November 14, 2012 production to Gale."

       Based on these facts, the court made the following conclusions of law:

              1. The City violated the Public Records Act by failing to conduct an
       adequate search in its initial production to Gale's records request.
              2. Upon being put on notice by Gale on November 19, 2012 that he
       believed additional responsive records existed, the City acted reasonably and
       conducted a legally adequate expanded search for responsive records and
       provided the responsive records it reasonably located to him on December 6,
       2012.
             3. The City became compliant with the Public Records Act when it
       conducted an expanded search and produced a second installment of
       documents on December 6, 2012.
               4. The City Law Department's third search exceeded the reasonable
       standard of a legally adequate search.
               5. As of December 6, 2012, the City has not violated the Public Records
       Act in responding to Gale's October 18, 2012 request.
               6. The City did not act in bad faith, or in a negligent, reckless, or wanton
       manner.
              7. The City's failure to provide responsive documents to Gale on
       November 14, 2012 was inadvertent and not intentional misconduct.
               8. Gale has provided no evidence that he has suffered actual personal
       loss from any alleged misconduct by the City.
70212-2-1/10



               9. Gale has no cause of action against the City under RCW 42.56.070 or
       RCW 42.56.100.
               10. As a pro se litigant, Gale is not entitled to attorneys' fees.
               11. There are no remaining genuine issues of fact in this matter.

The court awarded Gale penalties of $10 per day for 22 days "for the documents

produced on December 6, 2012 that were not produced in the original production on

November 14, 2012, for a total amount of $220." Because the court determined the City

did not violate the PRA after December 6, it awarded Gale no penalties for the

documents produced on February 8, 2013 that were not produced in the December 6,

2012 installment. The court awarded Gale $230 in costs for the filing fee.

       Gale appeals the court's order granting the City's motion for reconsideration and

its costs award.

                                           ANALYSIS

       PRA Compliance as of the City's Second Disclosure (December 6, 2012)6

       Judicial review of an agency's compliance with the PRA is de novo. Soter v.

CowlesPubl'gCo., 162 Wash. 2d 716, 731, 174 P.3d 60 (2007). "The [PRA] is a strongly

worded mandate for broad disclosure of public records." Hearst Corp. v. Hoppe, 90
Wash. 2d 123, 127, 580 P.2d 246 (1978). We liberally construe the PRA in favor of

disclosure and narrowly construe its exemptions. RCW 42.56.030. The PRA requires

every government agency to disclose any public record upon request unless an

enumerated exemption applies. Sanders v. State, 169 Wash. 2d 827, 836, 240 P.3d 120

(2010); RCW 42.56.070(1). The burden of proof is on the agency to establish that a

specific exemption applies. Neighborhood Alliance of Spokane County v. County of

       6The City concedes its first search for records was inadequate and does not
appeal the trial court's related ruling.
                                             -10-
70212-2-1/11



Spokane, 172 Wash. 2d 702, 715, 261 P.3d 119 (2011). However, an agency has no duty

to create or produce a record that is nonexistent. Building Indus. Ass'n of Wash, v.

McCarthy (BIAW), 152 Wash. App. 720, 734, 218 P.3d 196 (2009). And the PRA "'does

not authorize indiscriminate sifting through an agency's files by citizens searching for

records that have been demonstrated not to exist.'" BIAW, 152 Wash. App. at 734-35

(quoting Sperr v. City of Spokane, 123 Wash. App. 132, 137, 96 P.3d 1012 (2004))

(emphasis omitted). "Purely speculative claims about the existence and discoverability

of other documents will not overcome an agency affidavit which is accorded a

presumption of good faith." Forbes v. City of Gold Bar, 171 Wash. App. 857, 867, 288
P.3d 384 (2012), review denied, 177 Wash. 2d 1002 (2013).

       In Forbes, we discussed the PRA's requirements in "reasonableness" terms:

               In Neighborhood Alliance of Spokane County v. Spokane County, the
      Supreme Court adopted the Freedom of Information Act (FOIA) standards of
      reasonableness regarding an adequate search. "The adequacy of a search is
      judged by a standard of reasonableness, that is, the search must be reasonably
       calculated to uncover all relevant documents." [Neighborhood Alliance, 172
Wash. 2d at 720]. Because the PRA closely parallels FOIA, interpretations of that
       act can be helpful in construing the PRA.
               As stated in the Tenth Circuit in Trentadue v. Federal Bureau of
       Investigation, [572 F.3d 794 (2009)] the focus of the judicial inquiry into a
       reasonable-search requirement is the agency's search process not the result of
       that process:
               [T]he focal point of the judicial inquiry is the agency's search process, not
               the outcome of its search. "The issue is not whether any further
               documents might conceivably exist but rather whether the government's
               search for responsive documents was adequate[,] [which is determined
               under] a standard of reasonableness, and is dependent upon the
               circumstances of the case." The reasonableness of an agency's search
               turns on "the likelihood that it will yield the sought-after information, the
               existence of readily available alternatives, and the burden of employing
               those alternatives."




                                              -11-
70212-2-1/12



Forbes, 171 Wash. App. at 866 (alterations in original) (internal citations, footnotes, and

quotation marks omitted) (quoting Trentadue, 572 F.3d at 797-98).

      Agencies are required to make more than a perfunctory search and to follow

obvious leads as they are uncovered. Neighborhood Alliance, 172 Wash. 2d at 719. The

search should not be limited to one or more places if there are additional sources for the

information requested. Neighborhood Alliance, 172 Wash. 2d at 719. "This is not to say,

of course, that an agency must search every possible place a record may conceivably

be stored, but only those places where it is reasonably likely to be found."

Neighborhood Alliance, 172 Wash. 2d at 720.

       Our Supreme Court has recognized that subsequent disclosure may bring an

agency into compliance with the PRA. See Neighborhood Alliance, 172 Wash. 2d at 727

(recognizing that an intervening disclosure stops the clock on daily penalties).

       As noted above, public agency actions challenged under the PRA are reviewed

de novo. RCW 42.56.550(3); Cornu-Labat v. Hosp. Dist. No. 2 Grant County, 177
Wash. 2d 221, 229, 298 P.3d 741 (2013). An appellate court stands in the same position

as the trial court when the record consists entirely of documentary evidence and

affidavits. Cornu-Labat, 177 Wash. 2d at 229. The reviewing court is not bound by the trial

court's factual findings. Cornu-Labat, 177 Wash. 2d at 229.

               Scope of Reguest and City's Response

       Gale contends that the City improperly limited its search and failed to address

topic (2) of his PRA request, i.e., "putting any changes into effect. . . that might restrict
or control the access of any particular group of people to space or services (including

access to AC outlets) at Seattle Center" and similarly challenges the trial court's finding
                                             -12-
70212-2-1/13



that his PRA request was for "'information concerning AC outlet access in the Armory.'"

He specifically claims that the City failed to perform an adequate search for records

addressing the homeless or transient population that uses Seattle Center's AC outlets.

       The subject line of Gale's e-mail containing his PRA request is "WA State Open

Records Request for information concerning AC outlet access in the Armory." Each

topic of Gale's four-part request uses the term "outlet." The preface to Gale's request

states that Gale was in contact with Seattle Center staff regarding "restricting access to

AC power at the Armory" and that he was requesting "objective information with which

to assess both the cause and the nature of policies implemented by Seattle Center in

regards to restricting access to AC outlets at the Armory." Within this context, Gale

requested records addressing the four topics quoted above and specifically asked the

City to prioritize issues (3) and (4), which related to purchase and installation of AC

outlets and outlet covers/locking devices in the Armory. Reading liberally the plain

language of the request, the City and the court reasonably determined the scope of

Gale's request as relating to outlet access at the Armory.

       Further, the City provided records responsive to Gale's entire request, including

topic (2) quoted above. Gale cited to records responsive to topic (2) in his complaint.

The complaint refers to records that were produced in the City's first disclosure on

November 14: e-mail stating that weekly meetings would occur to discuss "How to

manage our resident transient population? (includes making decisions about power

outlets in the atrium);" meeting notes regarding "managing the potential displacement of

transient population due to new [Center House] space use & amenities" and

developing/strengthening exclusion rules. The City provided other documents to Gale
                                            -13-
70212-2-1/14



on November 14 related to restricting or controlling access to space or services,7 and

provided additional documents responsive to topic (2) of Gale's request in the second

group of records produced on December 6.8

       Gale admits he sought to "understand the reasons" for restricting AC outlet

access at the Armory and claims, "It became apparent that the Seattle Center actions

were part of a broader attempt to displace the homeless from the Armory

Appellant's Br. at 1. Based on his unsupported suspicions regarding the City's motives,

Gale presumes more records must exist that explain the City's decision and interprets

the absence of such records as proof that the City is withholding them. However, the

fact that the City produced no records of how a decision was made does not necessarily

indicate a missing record. As noted above, "[a]n agency has no duty to create or

produce a record that is nonexistent." Sperr, 123 Wash. App. at 136-37. Further, the PRA

"does not require agencies to research or explain public records, but only to make those

       7See Clerk's Papers (CP) at 218 (meeting minutes refer to "access ofelectric
outlets" and managing transient population); CP at 220 (e-mails referencing need for
outlet covers "on 3th floor where a lot of kids hang out"); CP at 224 ("guidelines for
providing Electricity will be developed soon"); CP at 225, 228 (e-mails referencing
meeting with homeless representatives regarding covering the electrical outlets in the
Armory); CP at 226 (e-mail regarding guidelines for use of outlets); CP at 234 (e-mails
addressing homeless access to computer charging stations); CP at 242 (meeting notes
addressing concerns about transient population and "Longer Term Strategies" including
table time limits and locking outlets); CP at 272 (messaging point regarding locking
electric outlets); CP at 273 (Armory rules of conduct).

       8See CP at 286 (e-mail addressing "growing population of homeless and/or
transient men and women who have been utilizing the Center House as a day center");
CP at 287 (Armory rules); CP at 289-303 (Seattle Center Campus Rules); CP at 305
(e-mail from Nick Licata expressing concern about "closing off all electrical outlets in the
Center House, apparently as an attempt to restrict the usage of Wi-Fi by people, such
as the homeless"); CP at 307-08 (Seattle Center's response letter to Licata email); CP
at 346-47 (meeting minutes discussing decision to lock some outlets in Armory).

                                            -14-
70212-2-1/15



records accessible to the public." Smith v. Okanogan County, 100 Wash. App. 7, 12, 994
P.2d 857 (2000). Gale's speculation that more responsive records must exist is

insufficient to raise substantial doubt as to the adequacy of the City's search. See

Neighborhood Alliance, 172 Wash. 2d at 741 ("[M]ere speculation will not suffice to rebut

an agency's prima facie showing of an adequate search."); White v. United States Dep't

of Justice, 840 F. Supp. 2d 83, 92 (D.D.C. 2012) (speculation that responsive records

must exist is insufficient to cast doubt of accuracy of agency's search). And Gale's

complaint primarily requested information explaining the produced records and alleged

that documents must exist to explain the City's decisions and conclusions. See CP at

4-6. As noted above, the City is not required to explain public records. Smith, 100 Wn.

App. at 12; Bonamv v. City of Seattle, 92 Wash. App. 403, 409, 960 P.2d 447 (1998).

Gale may believe more documents should exist to reflect Seattle Center's decision

making process, but this is not a claim we can address.

      The City agrees that Gale's initial request was clear on its face. The City

searched for records addressing that request, including records responsive to topic

(2) discussed above. But Gale now contends the City should have known he was

making an expansive request for records regarding the homeless and transient

population. Gale argues that his November 19, 2012 e-mail alleging missing
documents "gave a clear indication as to the types of records missing . . . ." Appellant's

Br. at 17. Review of that e-mail indicates to the contrary. Nothing in his initial PRA

request or his November 19 e-mail mentions the terms "homeless" or "transient." The
PRA does not "require public agencies to be mind readers." Bonamv, 92 Wn. App. at


                                           -15-
70212-2-1/16



409. And as discussed above, the City did produce documents responsive to topic (2),

including documents addressing the homeless/transient population at Seattle Center.

       To the extent Gale argues the City failed to comply as of December 6 because it

produced responsive records after that date (on December 20, 2012, and in February

2013),9 this argument lacks merit. In determining the adequacy of a search, the "focus
of the inquiry is not whether responsive documents do in fact exist, but whether the

search itself was adequate." Neighborhood Alliance, 172 Wash. 2d at 719-20. Interpreting

the Freedom of Information Act (FOIA), 5 U.S.C. § 552, the court in Iturralde v.

Comptroller of Currency, 315 F.3d 311 (C.A.D.C. 2003) explained:

       It is long settled that the failure of an agency to turn up one specific document in
       its search does not alone render a search inadequate. Rather, the adequacy of a
       FOIA search is generally determined not by the fruits of the search, but by the
       appropriateness of the methods used to carry out the search. After all, particular
       documents may have been accidentally lost or destroyed, or a reasonable and
       thorough search may have missed them.

Iturralde, 315 F.3d at 315 (citations omitted).10 "[T]he focus ofthe judicial inquiry into a
reasonable-search requirement is the agency's search process not the result of that

process."11 Forbes, 288 P.3d at 388 (emphasis added). As noted above, Wells's
unrebutted declaration established that Seattle Center followed standard procedures in

       9 In the trial court and on appeal, Gale claims that City's February 2012
production "includes documents in seven of the eight categories described by Gale and
included three additional categories that Gale didn't know of." Appellant's Br. at 35.

       10 Iturralde provides guidance because, as noted above, our Supreme Court has
held that "the adequacy of a search of records under the PRA is the same as exists
under FOIA." Neighborhood Alliance, 172 Wash. 2d at 719.

       11 Forbes directly refutes Gale's claim that "[t]here is no basis in law for finding
that an agency comes into compliance prior to the release of documents responsive to
the PRA request." Appellant's Br. at 35. Gale incorrectly focuses on the results, not the
search process.
                                             -16-
70212-2-1/17



responding to Gale's request and took prompt action to expand the search upon

notification that some records might be missing. Wells stated in her declaration:

      In regard to Mr. Gale's request, I conducted my search and instruction to others
      to search for responsive records in good faith and with due diligence. I searched
      for records in locations likely to have responsive records. I contacted others who
      were likely to have responsive records or have knowledge of the location of
      responsive records. In response to Mr. Gale's follow-up inquiry regarding the
      dates of two produced documents, I came across new information that provided
      me with a new lead to search for responsive records. I followed this lead, which
      resulted in additional responsive documents that were produced to Mr. Gale.
      Although Mr. Gale offered to provide assistance in the search for relevant
      documents in his November 19, 2012 email, he refused to provide any additional
      information in response to my repeated requests for clarifying information to
      address his concern that he has not received all responsive records.

Wells also stated that the December 20 disclosure was due to a misfiled document.

      To the extent Gale argues the City should have used search terms in its initial

search similar or identical to the search terms he suggested in his reply briefing below,

he cites no authority addressing the adequacy of search terms or the reasonableness

standard for such terms. Even assuming the City used only the search terms "outlet" or

"outlets" and "Wi-Fi," in performing its second search,12 Gale fails to explain why these
terms are unreasonable given the plain language of his PRA request. Indeed, those

terms appear calculated to broadly encompass Gale's entire request.

       As discussed more fully below, Gale failed to respond to the City's request for

clarification. The City nevertheless performed an expanded search with the information

it had. An agency that conducts a search "'reasonably calculated to uncover all relevant

documents'" is not liable under the PRA. Forbes, 288 P.3d at 388 (quoting

Neighborhood Alliance, 172 Wash. 2d at 720). "When examining the circumstances of a

       12 As noted above, Wells was not sure what other search terms employees may
have used.
                                           -17-
70212-2-1/18



case, then, the issue of whether the search was reasonably calculated and therefore

adequate is separate from whether additional responsive documents exist but are not

found." Neighborhood Alliance, 172 Wash. 2d at 720 (emphasis added). Gale requested

information concerning AC outlet access in the Armory. The City searched for this

information. Wells's declarations describing these searches identify the probable

search terms used, the places searched (hard and electronic files and archived e-

mails), and establish that the City searched in locations likely to contain responsive

records. Our review of the record indicates the trial court properly determined the City

met its PRA requirements with the December 6, 2012 disclosure.

               City's Reouest for Clarification and Gale's Failure to Clarify

       Gale contends his obligation to clarify his request ended with the City's

November 14, 2012 production of documents and the City had no right to ask him to

clarify or provide more information. He thus challenges (1) the trial court's

characterization of his November 19, 2012 e-mail as a "renewed request" and (2) the

court's determination that the City legitimately asked for clarification and he failed to

cooperate. The City agrees that Gale's initial request was clear. But under the unique

facts of this case, Gale created the need for clarification when he e-mailed the City after

its initial production of documents, expressed concern that documents were missing,

and offered to "facilitate the search." It was Gale's own comment about possible

missing documents and offer to help out of "good will and cooperation" that prompted
the City's request to clarify and to provide more information. Gale declined to clarify
and provided no additional information to the City. The City nevertheless promptly
conducted a second search that produced additional responsive documents.
                                             -18-
70212-2-1/19



       Bartz v. State Dep't of Corr. Pub. Disclosure Unit, 173 Wash. App. 522, 297 P.3d
737, review denied, 177 Wash. 2d 1024 (2013), controls. Bartz informed the Department

of Corrections (DOC) that its response to his PRA request was incomplete because he

possessed e-mails between two DOC employees that should have been included in the

responsive documents. Bartz, 173 Wash. App. at 527. DOC asked Bartz to supply the

employees' names and the dates of the missing e-mails so it could perform a search.

Bartz, 173 Wash. App. at 527. Bartz failed to provide the requested information to DOC or

provide the allegedly unproduced e-mails to the trial court. Bartz. 173 Wash. App. at 527-

28, 539 n.20. The court held that DOC "did not fail to produce requested records. On

the contrary, the record shows that (1) DOC made multiple attempts to produce the

requested records, even asking Bartz to provide specific names and dates for the e-

mails he was seeking and performing another futile search when he refused to supply

this information; and (2) DOC responded promptly to every letter Bartz sent involving

this PRA request." Bartz. 173 Wash. App. at 539 (footnotes omitted).

       Here, as in Bartz, Gale expressed concern over missing documents. He notified

the City that he thought it failed to address his initial PRA request. Whether labeled a

"renewed request" or notice to the City is irrelevant. The City promptly and justifiably

asked Gale for information to aid in locating documents he claims were missing. Gale

failed to comply. The City again attempted to produce the requested records, locating

more records with its December 6 production. The record indicates the court properly

determined that he "did not provide the requested clarification or any additional




                                            -19-
70212-2-1/20



information to assist in locating responsive documents."13 The court's findings
regarding the City's request for clarification and Gale's failure to cooperate support its

conclusion that the December 6, 2012 production brought the City into PRA

compliance.14

       Penalties for PRA Violation

       The PRA gives the trial court discretion to award a person who prevails against

an agency in an action seeking a public record "an amount not to exceed one hundred

dollars for each day that he or she was denied the right to inspect or copy said public

record." RCW42.56.550(4).15 Determination of a PRA perdiem penalty involves two
steps: (1) determining the amount of days the party was denied access to the public


       13 In his reply briefing on the motion to show cause below, Gale mentioned for
the first time search terms he believed the City should have used. This briefing was
directed at the court, submitted after Gale filed his lawsuit, and cannot reasonably be
construed as providing the City with clarification or information to assist in the search.

       14 In a related argument, Gale contends the trial court erred in determining that
the City Law Department's February 2013 search and production of records exceeded
PRA requirements. As discussed above, the trial court correctly concluded the City
achieved PRA compliance with its December 6, 2012 production of records. Gale
mainly contends that the City produced records responsive to his request in its February
2013 production (thus showing the December 6 production was insufficient), the City
still has not produced all records responsive to his request, and the City should have
known to use the search terms "homeless" and "transient." We addressed those
arguments above. Given the facts in this case, the trial court did not err in concluding
the City's February 2013 production exceeded PRA requirements.

       15 RCW 42.56.550(4) provides in full: "Any person who prevails against an
agency in any action in the courts seeking the right to inspect or copy any public record
or the right to receive a response to a public record request within a reasonable amount
of time shall be awarded all costs, including reasonable attorney fees, incurred in
connection with such legal action. In addition, it shall be within the discretion of the
court to award such person an amount not to exceed one hundred dollars for each day
that he or she was denied the right to inspect or copy said public record."

                                            -20-
70212-2-1/21



record and (2) determining the appropriate amount of the penalty. Yousoufian v. Office

of Ron Sims. 168 Wash. 2d 444, 459, 229 P.3d 735 (2010). Although the existence or

absence of an agency's bad faith is the principal factor for consideration, no showing of

bad faith is necessary before a penalty may be imposed on an agency. Amren v. City of

Kalama. 131 Wash. 2d 25, 36-38, 929 P.2d 389 (1997). Also, "a good faith reliance on an

exemption will not exonerate an agency from the imposition of a penalty where the

agency has erroneously withheld a public record." Amren. 131 Wash. 2d at 36.

      We review an award of per diem penalties under the PRA for abuse of discretion.

Yousoufian, 168 Wash. 2d at 458. An abuse of discretion is a manifestly unreasonable

decision or one based on untenable grounds or untenable reasons. Yousoufian, 168
Wash. 2d at 458. A decision is manifestly unreasonable if the court, despite applying the

correct legal standard, adopts a view no reasonable person would take. West v.

Thurston County. 168 Wash. App. 162, 187, 275 P.3d 1200 (2012).

      In Yousoufian. the court set forth guidelines for determining appropriate PRA

violation penalties. Yousoufian. 168 Wash. 2d at 459-63. Mitigating factors that may

decrease the penalty are

      (1) a lack of clarity in the PRA request; (2) the agency's prompt response or
      legitimate follow-up inquiry for clarification; (3) the agency's good faith, honest,
      timely, and strict compliance with all PRA procedural requirements and
      exemptions; (4) proper training and supervision of the agency's personnel;
      (5) the reasonableness of any explanation for noncompliance by the agency;
      (6) the helpfulness of the agency to the requestor; and (7) the existence of
      agency systems to track and retrieve public records.

Yousoufian. 168 Wash. 2d at 467 (footnotes omitted). Aggravating factors that may

increase the penalty are


                                            -21-
70212-2-1/22



       (1) a delayed response by the agency, especially in circumstances making time
       of the essence; (2) lack of strict compliance by the agency with all the PRA
       procedural requirements and exceptions; (3) lack of proper training and
       supervision of the agency's personnel; (4) unreasonableness of any explanation
       for noncompliance by the agency; (5) negligent, reckless, wanton, bad faith, or
       intentional noncompliance with the PRA by the agency; (6) agency dishonesty;
       (7) the public importance of the issue to which the request is related, where the
       importance was foreseeable to the agency; (8) any actual personal economic
       loss to the requestor resulting from the agency's misconduct, where the loss was
       foreseeable to the agency; and (9) a penalty amount necessary to deter future
       misconduct by the agency considering the size of the agency and the facts of the
       case.


Yousoufian, 168 Wash. 2d at 467-68 (footnotes omitted).

       The Yousoufian factors may overlap, may not apply equally or at all in every

case, are for guidance only, and are not an exclusive list of appropriate considerations

in determining a PRA penalty. Yousoufian, 168 Wash. 2d at 468. No one factor should

control, nor should the factors infringe on the trial court's considerable discretion to

determine a PRA penalty. Yousoufian, 168 Wash. 2d at 468. In Yousoufian, our Supreme

Court held that the trial court's assessment of a $15 per day penalty was manifestly

unreasonable in light ofthe county's "grossly negligent noncompliance with the PRA."16
Yousoufian, 168 Wash. 2d at 463. After analyzing the factors set forth above, the court set

the penalty at $45. Yousoufian, 168 Wash. 2d at 468-69.

       Here, in deciding that a $10 per diem penalty was appropriate to the violation, the

record shows the trial court carefully considered the Yousoufian mitigating and

aggravating factors. Applying the mitigating factors, the court found that (1) although

       16 The facts showed that the county repeatedly failed to meet its PRA
responsibilities over a period of four years and made false assertions regarding the
location of records, the production of records, and the extent of the search. Yousoufian.
168 Wash. 2d at 455-56. Our Supreme Court held that the trial court failed to impose a
penalty proportionate to the county's misconduct. Yousoufian, 168 Wash. 2d at 463.

                                             -22-
70212-2-1/23



Gale's initial PRA request was clear, the City legitimately inquired for clarification

following Gale's "renewed request;" (2) the City promptly responded to Gale's PRA

request and its legitimate request for clarification did not delay production of responsive

documents;17 (3) the City acted in good faith, with due diligence, honesty, and without
delay in renewing and expanding its search;18 (4) Wells had extensive PRA experience,
training, and access to resources; (5) Wells properly determined the scope of the

request, and although the first search was inadequate due to inadvertent failure to

produce some responsive documents, the City complied with its second search; (6) the

City assisted Gale throughout the time it processed his records request; and (7) the City

has systems to track and retrieve public records. Gale does not challenge the court's


       17 Gale cites no authority for his contention that "to serve as a mitigating factor in
determining penalties, any requests by the City for clarification of Gale's PRA request
would have had to occur prior to the City being in violation of the PRA . .. ." Appellant's
Br. at 16.


       18 Gale challenges the court's conclusion that the City acted with good faith,
honesty, due diligence, and without delay. Whether an agency acted in bad faith under
the PRA presents a mixed question of law and fact, in that it requires the application of
legal precepts (the definition of "bad faith") to factual circumstances (the details of the
PRA violation). See Pasco Police Officers' Ass'n v. City of Pasco, 132 Wash. 2d 450, 469,
938 P.2d 827 (1997) (noting that "[w]hether a party has failed to negotiate in good faith,
although involving a substantial factual component, is a mixed question of law and
fact."); Tapper v. Emp't Sec. Dep't. 122 Wash. 2d 397, 402-03, 858 P.2d 494 (1993).
Here, the trial court found a number of facts supporting its conclusion that the City acted
in good faith, including that the City responded promptly to Gale's initial PRA request,
promptly renewed and expanded its search upon notice that additional documents might
exist, and asked Gale for help and clarification after he offered to "facilitate the search
for all relevant documents." No evidence in the record indicates the City deliberately
withheld records or otherwise acted in bad faith. To the contrary, the evidence indicates
that the City acted "immediately" to address Gale's concerns and followed "normal
[Seattle Center] protocols" in responding to Gale's request. Gale's bad faith argument
depends on his argument that the City never complied with the PRA. We reject that
argument as discussed above. The court did not err in finding an absence of bad faith.

                                            -23-
70212-2-1/24



findings regarding factors (4) and (7).19 Our review ofthe documentary evidence,
including Wells's declarations, shows the court's remaining findings were proper. To

the extent Gale argues "a central component of [his] PRA request was, and remains,

completely ignored" (referring to issue (2) in his PRA request), we address that issue

above. Appellant's Br. at 26-27.

       As to aggravating factors, the court determined that the City did not strictly

comply with PRA requirements when it inadvertently failed to produce responsive

documents in its first production to Gale. The City does not challenge that

determination. Gale asserts that the court erred in failing to find the following

aggravating factors: (1) "delayed response by the agency;" (2) "lack of proper training

and supervision of the agency's personnel;" (3) "unreasonableness of any explanation

for noncompliance;" (4) "negligent, reckless, wanton, bad faith, or intentional

noncompliance with the PRA;" (5) "agency dishonesty;" (6) "public importance of the

issue," and (7) "a penalty amount necessary to deter future misconduct by the agency."

Appellant's Br. at 28-32 (boldface omitted). Gale's assertions are unsupported by the

record or legal authority. He merely repeats his arguments addressed above regarding

the City's response to his request and claims the City's PRA violations are ongoing. We

decline to further address this argument.

       The record amply supports the trial court's findings and its consideration of the

mitigating and aggravating factors. The trial court did not "'adopt[] a view that no

reasonable person would take.'" Yousoufian. 168 Wash. 2d at 459 (quoting Mayer v. Sto

       19 Gale cites no authority for his argument that in the context ofthis case,
mitigating factors (4) and (7) should be considered aggravating factors. See Appellant's
Br. at 25-28.
                                            -24-
70212-2-1/25



Indus. Inc.. 156 Wash. 2d 677, 684, 132 P.3d 115 (2006). Given the trial court's

considerable discretion in setting penalty awards and the reasonableness of this award

under the circumstances, we affirm the trial court's $10 per day penalty.20
       Request for In Camera Review

       Gale contends the trial court erred by failing to review in camera records that the

City claimed were exempt. While Gale argued summarily below that the City made

"[o]verly broad claims for exemption," he did not request in camera review nor did he

provide the trial court with a basis upon which it could conclude sua sponte that such an

examination was necessary. RCW 42.56.550(3) provides in relevant part, "Courts may

examine any record in camera in any proceeding brought under this section."

(Emphasis added.) Alternatively, "[t]he court may conduct a hearing based solely on

affidavits." RCW 42.56.550(3) (emphasis added). We review a trial court's decision

whether to conduct an in camera review of records for abuse of discretion. Forbes, 171
Wash. App. at 867. On this record, no abuse of discretion occurred.21

       Missing E-Mail Attachments

      Gale argues that the City should be required to release allegedly missing

attachments from e-mails. Gale's opening brief fails to identify which e-mails are

missing attachments and merely states that he "would like to specify the full list of such

      20 Given our conclusion that the trial court properly determined the City complied
with the PRA as of December 6, 2012, we need not address Gale's argument that the
court should have assessed penalties after that date.

      21 Further, Gale failed to challenge the specific, limited exemptions applied
below. See CP at 156 (Gale argued without explanation that the City's exemption
claims were "overbroad"); CP at 586-87 (City's exemption and redaction log for
documents disclosed to Gale on February 8, 2013). He thus waived this challenge.
RAP 2.5(a); Roberson v. Perez, 156 Wash. 2d 33, 39, 123 P.3d 844 (2005).
                                           -25-
70212-2-1/26



emails at a latter [sic] time." Appellant's Br. at 37. Nor did Gale identify the allegedly

missing attachments below. See CP at 156 (alleging "[m]issing email attachments" but

indicating that Gale "has not had sufficient time to document all missing email

attachments."). Gale specifies for the first time in his reply brief that "Attachments are

missing from emails at CP 386, 397, 452, 454-55, 474, 539, and 540 (and possibly

others)." Appellant's Reply Br. at 25. This court does not consider issues argued for

the first time in a reply brief. In re Marriage of Sacco, 114 Wash. 2d 1, 5, 784 P.2d 1266

(1990). The reply brief is limited to a response to the issues in the responding brief. To

address issues argued for the first time in a reply brief is unfair to the respondent and

inconsistent with the rules on appeal. RAP 10.3(c); State v. Hudson, 124 Wash. 2d 107,

120, 874 P.2d 160 (1994). We decline to review this claim.

       Fees and Costs

       In addition to a per diem penalty, the PRA provides for a mandatory22 award of
"all costs" to a person who prevails against an agency in an action seeking to inspect or

copy a "public record." RCW 42.56.550(4). This court has interpreted "all costs"

liberally to include "all of the reasonable expenses [the prevailing party] incurred in

gaining access to the requested records," including "reasonable costs incurred in

litigating the dispute." Am. Civil Liberties Union of Wash, v. Blaine Sch. Dist. No. 503,

95 Wash. App. 106, 117, 975 P.2d 536 (1999). We review an award of attorney fees and

costs under the PRA for abuse of discretion. Kitsap County Prosecuting Attorney's

Guild v. Kitsap County, 156 Wash. App. 110, 120,231 P.3d 219 (2010).

       22 "Any person who prevails against an agency in any action in the courts [under
the PRA] shall be awarded all costs, including reasonable attorney fees, incurred in
connection with such legal action." RCW 42.46.550(4) (emphasis added).
                                            -26-
70212-2-1/27



       Gale prevailed below in his claim that the City violated the PRA, and the court

penalized the City for its violation. Gale contends that RCW 42.56.550(4) requires the

superior court to award him compensation for "the many dozens of hours of labor this

ongoing trial has consumed" as well as costs incurred for "printing, copying, electronic

filing fees and other court fees for submitting and accessing documents, software, office

supplies, etc." Appellant's Br. at 37. Regarding Gale's request for compensation for

time spent on this litigation, Gale essentially argues he should receive the equivalent of

attorney fees. But RCW 42.56.550(4)'s plain language awards "reasonable attorney

fees," not fees in lieu of attorney fees to nonattorneys who represent themselves in PRA

actions. RCW 42.56.550(4) (emphasis added). Further, we held that nonlawyers

litigating PRA actions pro se incur no attorney fees and are not entitled to receive

attorney fee awards under RCW 42.56.550(4). Mitchell v. Wash. State Dep't of

Corrections, 164 Wash. App. 597, 608, 277 P.3d 670 (2011) ("[P]ro se litigants are

generally not entitled to attorney fees for their work representing themselves."). See

also In re Marriage of Brown, 159Wn. App. 931, 938-39, 247 P.3d 466 (2011) (citing

Leen v. Demopolis, 62 Wash. App. 473, 486-87, 815 P.2d 269 (1991)) (Washington courts

have awarded attorney fees to pro se litigants only when those litigants were

themselves attorneys because they must take time from their practices to prepare and

to appear like any other lawyer would.). We are aware of no Washington authority

extending this rationale to a nonlawyer pro se litigant.

       Regarding Gale's argument that he is entitled to other costs (printing, copying,

various fees, etc.), the City claims Gale is not entitled to such costs because he never

submitted a detailed cost affidavit below. Nevertheless, Gale requested "all costs" and
                                            -27-
70212-2-1/28



claimed they totaled $2,600. And in Francis v. Wash. State Dep't of Corrections,

Wn. App.       , 313 P.3d 457 (2013), Division Two of this court rejected the same

argument the City makes here. In Francis, neither party disputed that the Department

should have disclosed certain records to Francis, but the trial court still denied Francis's

request for costs. Francis. 313 P.3d at 469. Francis appealed, and Division Two

rejected the Department's argument that Francis failed to submit a cost affidavit to the

trial court:

               The Department also argues that Francis is not entitled to costs because
        he did not submit a cost bill to the trial court. According to CR 54(d),
                [i]fthe party to whom costs are awarded does not file a cost bill or an
               affidavit detailing disbursements within 10 days after the entry of the
               judgment, the clerk shall tax costs and disbursements pursuant to CR
               78(e).
        CR 78(e), in turn, only allows limited types of costs if "the party to whom costs
        are awarded" fails to file a cost bill within the same 10-day period. As just noted,
        the trial court did not award costs to Francis. Therefore, neither of these
        provisions applies to him at this point. Further, we have held that "[ajbsent clear
        language to the contrary, we will not mechanically apply CR 78(e) to deprive a
        litigant of costs to which he is justly entitled." Mitchell fv. Washington State Inst,
        of Pub. Policy. 153 Wash. App. 803. 823. 225 P.3d 280 (2009)1.
               Francis was entitled to an award of costs under RCW 42.56.550(4), and
        he was under no duty to file a cost bill when the court denied him costs. We
        therefore reverse the denial of costs and remand with instructions to award
        Francis his reasonable costs incurred in litigating this matter.

Francis. 313 P.3d at 469-70 (emphasis added).

        The court awarded Gale his filing fee. It is unclear from this record whether he

submitted a cost bill under CR 54(d). Because Gale is entitled to "all costs" of litigation

under RCW 42.45.550(4), we remand with instructions to award Gale his reasonable




                                              -28-
70212-2-1/29



costs incurred in litigating this matter conditioned on his filing of an itemized cost

affidavit in the trial court.23

        CR 11 Sanctions

        Gale contends the trial court erred by not imposing CR 11 sanctions on the City

"for proffering arguments clearly not based in fact or on existing law" and "for proffering

arguments 'to harass or to cause unnecessary delay or needless increase in the cost of

litigation.'" Appellant's Br. at 39.

        A party seeking CR 11 sanctions must notify the court and the offending party

promptly upon discovering a basis for doing so. Bryant v. Joseph Tree. Inc.. 119 Wash. 2d
210, 224, 829 P.2d 1099 (1992). "Both practitioners and judges who perceive a

possible violation of CR 11 must bring it to the offending party's attention as soon as

possible." Biggs v. Vail. 124 Wash. 2d 193, 198, 876 P.2d 448 (1994). At no point in this
litigation did Gale or the court inform the City of a possible CR 11 violation.24 Gale is
not entitled to CR 11 sanctions against the City.25

        23 Neither party reguests an award offees or costs on appeal.
        24 Gale admits that he failed to raise the CR 11 issue below, but he claims, "The
extensive and continuing nature of CR 11 violations were not apparent to [me] until after
the trial court gave its ruling." He also argues, without citation to authority, that "the
City, and its attorneys, should be held to a higher standard ofconduct" in this case.
Appellant's Reply Br. at 24. These arguments do not justify considering the issue for
the first time on appeal. See RAP 2.5(a) (An appellate court "may refuse to review any
claim of error which was not raised in the trial court."); Beal v. City of Seattle, 134 Wash. 2d
769, 777 n.2, 954 P.2d 237 (1998) ("The City cites no authority for this proposition and,
thus, it is not properly before us.") (citing RAP 10.3(a)(5); Schmidt v. Cornerstone Invs..
Inc.. 115Wn.2d 148, 166, 795 P.2d 1143(1990)).

        25 Further, "[t]he determination whether a violation of CR 11 has occurred is
vested in the sound discretion of the trial court." Doe v. Spokane &Inland Empire Blood
Bank 55Wn. App. 106, 110, 780 P.2d 853 (1989). Gale provides no analysis showing
                                             -29-
70212-2-1/30



                                      CONCLUSION

       Because (1) the record supports the trial court's determinations regarding PRA

compliance, penalties, and costs and (2) Gale's remaining arguments were not raised

below and are insufficiently argued on appeal, we affirm but remand to the trial court

solely to determine Gale's reasonable costs incurred in litigating this matter in the trial

court and conditioned on his submission of an itemized cost affidavit.




WE CONCUR:




     &ftt3-                                             Yxd161 Wash. App. 474, 486, 254 P.3d 385 (2011)
(declining to consider an inadequately briefed argument).


                                            -30-